April 9, 2015




                                  JUDGMENT

                  The Fourteenth Court of Appeals
         JON T. NEUBAUM AND BARBARA NEUBAUM, Appellants

NO. 14-13-00943-CV                            V.

 BRENTON M. STANFIELD, THOMAS P. STONE, STONE & ASSOCIATES,
           LLP, & JIMMY VAN KNIGHTON, II, Appellees
               ________________________________

       This cause, an appeal from the judgment signed on September 10, 2013, was
heard on the transcript of the record. We have inspected the record and find the
trial court erred in granting summary judgment as to the negligence claims of
appellants JON T. NEUBAUM AND BARBARA NEUBAUM (collectively the
“Neubaums”) against appellees BRENTON M. STANFIELD, THOMAS P.
STONE, STONE & ASSOCIATES, LLP, & JIMMY VAN KNIGHTON, II
(collectively the “Stone Parties”). We therefore order that the portions of the
judgment that address the Neubaums’ negligence claims are REVERSED and
ordered severed and REMANDED for proceedings in accordance with this court’s
opinion. Further, we order the remainder of the judgment AFFIRMED. For good
cause, we order the Neubaums, jointly and severally, to pay one-half of all costs
incurred in this appeal, and we order the Stone Parties, jointly and severally, to pay
one-half of all costs incurred in this appeal. We further order this decision certified
below for observance.